PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/576,040
Filing Date: 21 Nov 2017
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Ryan S. Jones (Reg. No. 68,334)

Robert M. Sieg (Reg. No. 54,446)

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/04/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/05/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

WITHDRAWN REJECTIONS
101Rejection
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Appellants arguments regarding independent claims 1 and 15 that claims 1 and 15 recite “display the imaging timeline with multiple layers, each layer displaying the imaging exams that belong to the same semantic group and each layer including a timeline” and instant specification paragraphs [0040, 0041] discusses different ways of medical professionals can use to display relevant examinations. Thus, claims are directed to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The above cited arguments are persuasive and the above cited limitations and the paragraphs functionalities cannot be performed by human mind with the help of pen and paper, and it is improvement to the technology.  Therefore, 101 rejections for claims 1, 3, 5-15, 19, 21-26 have been withdrawn by the examiner.

(2) Response to Argument
	103 Rejections:
	
	With respect to appellants arguments regarding claim 1, that Devarakonda and  Linthicum does not teach timeline and timeline with multiple layers within the context of limitation “determine imaging exams from a same semantic category as relevant to the imaging exam; and display the imaging timeline with multiple layer, each layer displaying the imaging exams that belong to the same semantic group. Examiner respectfully disagrees.  Examiner notes that according to ahdictionary.com the definition of “timeline” is the following: 
	
    PNG
    media_image2.png
    224
    575
    media_image2.png
    Greyscale

Linthicum in Fig. 8 teaches schedule of activities/events (timeline), each pane i.e. “Cardiology” pane, “Radiology” pane, on the right side are displayed and the panes include timeline because the “Cardiology” pane includes information regarding “ECG” with multiple different months and year (timeline (schedule of activities)).  “Radiology” pane includes information regarding “MR Brain Wo” with multiple different months and year (timeline (schedule of activities)).  The panes also include series of months because it includes multiple months related to imaging exams and each exams (ECG/MR Brain) is associated with same semantic category i.e. ECG’s sematic category is Cardiology.
Also, paragraph [0083] teaches “, ..The ED staff access all of Patricia's medical records via a longitudinal timeline record..”.  Therefore, the medical record visualization system of Linthicum includes a timeline.  Thus, Linthicum teaches timeline.
Linthicum in Fig. 8, teaches that each pane i.e. “Cardiology”, “Radiology” panes which can be closed by the button “X” in the right side of the panes, so, the panes are in different layers and each layer includes a timeline to display imaging exams, i. e “Radiology” layer displays information regarding “MR Brain Wo” with multiple different months and year (timeline (schedule of activities)) and each layer is displayed with its semantic category i.e. Cardiology is one semantic category and it displays imaging exams related to ECG.  Therefore, Linthicum teaches display the imaging timeline with multiple layer, each layer displaying the imaging exams that belong to the same semantic group.

With respect to appellant arguments regarding claims 5, 6, 8, 12, 14, 21 and 25 that the claims depend from independent claim 1 and they are allowable over the cited references at least by virtue of their dependency from independent claim 1. Examiner respectfully disagrees.  Examiner cites that depended claim 25 does not depend from claim 1 and claim 25 is discussed in a sperate section below. Independent claim 1 remains rejected for the augments cited above, and dependent claims 5, 6, 8, 12, 14, 21 depends from independent claim 1, and they are also remain rejected for the same augments discussed for claim 1.
With respect to appellant’s argument regarding claim 23 that claim 23 recites features related to the “top and bottom” display of layers of the timeline and Devarakonda or Linthicum do not disclose a timelines of layers displaying the imaging exams that belong to the same semantic group, as recited in claim 23.  Examiner respectfully disagrees.  Examiner cites that claim 23 recites “displaying a first layer above a second layer; wherein the first layer and the second layer each are displayed with a timeline”.  Linthicum teaches in fig. 8 that the “Cardiology” and “Radiology” panes are in different layers and they are displayed with their individual timeline, i.e. cardiology layer is displayed with its own timeline (schedule of activities with dates) with ECG information and radiology layer has its own timeline with MR Brain report.  Cardiology layer is displayed above and Radiology layer is displayed beneath the Cardiology layer (top and bottom display).  Therefore, Linthicum teaches timelines with multiple layers and it has top and bottom display.

With respect to appellant’s argument regarding claim 25 that claim 25 recites features related to the “top and bottom” display of layers of the timeline and Devarakonda or Linthicum discloses a timeline of layers displaying the imaging exams that belong to the same semantic group, as recited in claim 25.  Examiner cites that claim 25 recites “displaying a first layer above a second layer; wherein the first layer and the second layer each are displayed with a timeline”.  Linthicum teaches in fig. 8 that the “cardiology” and “radiology” panes are in different layers and they are displayed with their individual timeline, i.e. cardiology layer is displayed with its own timeline (schedule of activities with dates) ECG and radiology layer has its own timeline MR Brain.  Cardiology layer is displayed above and Radiology layer is displayed beneath the Cardiology layer (top and bottom).  Therefore, Linthicum teaches timelines with multiple layers and it has top and bottom display.

With respect to appellant’s arguments regarding claim 3 that claim 3 depends from independent claim 1 and claim 3 is allowable over the cited references at least by virtue of their dependency from independent claim 1. Examiner respectfully disagrees.  Examiner cites that independent claim 1 remains rejected for the arguments cited above for claim 1, and dependent claim 3 depends from independent claim 1, and claim 3 also remain rejected for the same arguments of claim 1.

With respect to appellant arguments regarding claim 7 that claim 7 depends from independent claim 1 and claim 7 is allowable over the cited references at least by virtue of their dependency from independent claim 1. Examiner respectfully disagrees.  Examiner cites that independent claim 1 remains rejected for the reasons cited above for independent claim 1, and dependent claim 7 depends from independent claim 1, and claim 7 also remain rejected for the same arguments of claim 1.

With respect to appellant arguments regarding claim 8 that claim 8 depends from independent claim 1 and claim 8 is allowable over the cited references at least by virtue of their dependency from independent claim 1. Examiner respectfully disagrees.  Examiner cites that independent claim 1 remains rejected for the reasons cited above for independent claim 1, and dependent claim 8 depends from independent claim 1, and claim 8 also remain rejected for the same arguments of claim 1.

With respect to appellant arguments regarding claim 9 that claim 9 depends from independent claim 1 and claim 9 is allowable over the cited references at least by virtue of their dependency from independent claim 1. Examiner respectfully disagrees.  Examiner cites that independent claim 1 remains rejected for the reasons cited above for independent claim 1, and dependent claim 9 depends from independent claim 1, and claim 9 also remain rejected.

With respect to appellant arguments regarding claim 10 that claim 10 depends from independent claim 1 and claim 10 is allowable over the cited references at least by virtue of their dependency from independent claim 1. Examiner respectfully disagrees.  Examiner cites that independent claim 1 remains rejected for the reasons cited above for independent claim 1, and dependent claim 10 depends from independent claim 1, and claim 10 also remain rejected.

With respect to appellant arguments regarding claim 11 that claim 11 depends from independent claim 1 and claim 11 is allowable over the cited references at least by virtue of their dependency from independent claim 1. Examiner respectfully disagrees.  Examiner cites that independent claim 1 remains rejected for the reasons cited above for independent claim 1, and dependent claim 11 depends from independent claim 1, and claim 11 also remain rejected.
With respect to appellant arguments regarding claim 13 that claim 13 depends from independent claim 1 and claim 13 is allowable over the cited references at least by virtue of their dependency from independent claim 1. Examiner respectfully disagrees.  Examiner cites that independent claim 1 remains rejected for the reasons cited above for independent claim 1, and dependent claim 13 depends from independent claim 1, and claim 13 also remain rejected.

With respect to appellant arguments regarding claim 22 that claim 22 depends from claim 6 and claim 6 depends from claim 1 and claim 22 is allowable over the cited references at least by virtue of their dependency from independent claim 1. Examiner respectfully disagrees.  Examiner cites that independent claim 1 remains rejected for the reasons cited above for independent claim 11, and dependent claim 22 depends from independent claim 1, and claim 22 also remain rejected.

With respect to appellant arguments regarding claim 15 that Linthicum Fig. 8 does not teach a timeline and display the imaging timeline with multiple layers.  Examiner respectfully disagrees.  Above cited arguments regarding claim 1 applies to claim 15 as well because claims 1 and 15 recites same scope of invention.  Therefore, claim 15 remain rejected for the same reasons discussed above for claim 1.

With respect to appellant arguments regarding claim 19 that claim 19 depends from independent claim 15 and claim 19 is allowable over the cited references at least by virtue of their dependency from independent claim 15. Examiner respectfully disagrees.  Examiner cites that independent claim 15 remains rejected for the reasons cited above for independent claim 1, and dependent claim 19 depends from independent claim 15, and claim 19 also remains rejected.

With respect to appellant’s argument regarding claim 24 that claim 24 recites features related to the “side by side” display of layers of the timeline and Devarakonda or Linthicum dose not discloses a timelines of layers displaying the imaging exams that belong to the same semantic group, as recited in claim 24.  Examiner respectfully disagrees.  Examiner cites that Linthicum teaches in fig. 8 that the “cardiology” and “radiology” panes are in different layers and they are displayed with their individual timeline, i.e. cardiology layer is displayed with its own timeline ECG and radiology layer has its own timeline MR Brain.  Therefore, Linthicum teaches imaging timeline with multiple layers.
Moreover, Hafey teaches in fig. 2-6 and col. 4, lines 45-55 and col. 5 lines 15-35 that the timeline are displayed side by side (next to each other).  Therefore, claim 24 remains rejected.

With respect to appellant’s argument regarding claim 26 that claim 26 recites features related to the “side by side” display of layers of the timeline and Devarakonda or Linthicum dose not discloses a timelines of layers displaying the imaging exams that belong to the same semantic group, as recited in claim 24.  Above cited arguments regarding claim 24 applies to claim 26 as well because claims 24 and 26 recites same scope of invention.  Therefore, claim 26 remain rejected for the same reasons discussed above for claim 24.
.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FATIMA P MINA/Examiner, Art Unit 2159       

                                                                                                                                                                                                 Conferees:

/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                                        

/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.